Exhibit 10.2

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT, dated as of April 23, 2004, among CONGRESS FINANCIAL
CORPORATION (CENTRAL) (“Congress”), as Credit Agent, DEUTSCHE BANK NATIONAL
TRUST COMPANY, as Trustee, DEUTSCHE BANK NATIONAL TRUST COMPANY, as Collateral
Agent, DELCO REMY INTERNATIONAL, INC. and each SUBSIDIARY GUARANTOR listed on
Schedule I hereto.

W I T N E S S E T H :

WHEREAS, the Company (such term and each other capitalized term used herein
having the meanings set forth in Section 1 below), certain of the Company’s
Subsidiaries, certain lenders and Congress, as administrative agent, are parties
to the Second Amended and Restated Loan and Security Agreement dated as of
April 23, 2004 (as further amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”);

WHEREAS, the Obligations of the Company under the Credit Agreement are secured
by various assets of the Company and certain Subsidiaries thereof;

WHEREAS, the Company, certain Subsidiaries of the Company and the Trustee have
entered into the Indenture dated as of April 23, 2004 (as amended, supplemented
or otherwise modified from time to time, the “Indenture”), pursuant to which the
Notes shall be governed; and

WHEREAS, the Company, certain subsidiaries of the Company, the Trustee and the
Credit Agent are entering into this Agreement to set forth, among other things,
certain rights and priorities with respect to the Senior Lender Collateral and
the Noteholder Collateral;

Now, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. (a) Definitions. As used in this Agreement, the following terms have
the meanings specified below:

“Agreement” means this Agreement, as amended, renewed, extended, supplemented or
otherwise modified from time to time in accordance with the terms hereof.

“Bankruptcy Law” means Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.

“Business Day” means any day other than a Saturday, a Sunday or a day that is a
legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.



--------------------------------------------------------------------------------

“Cash Management Obligations” means, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts and related liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house transfers of funds or any similar transactions.

“Common Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and Noteholder
Collateral.

“Company” means Delco Remy International, Inc., a Delaware corporation, and its
successors.

“Comparable Noteholder Collateral Document” means, in relation to any Common
Collateral subject to any Lien created under any Senior Collateral Document,
that Noteholder Collateral Document that creates a Lien on the same Common
Collateral, granted by the same Grantor.

“Credit Agent” means Congress, in its capacity as administrative agent under the
Credit Agreement, and its successors as collateral agent for the Senior Lenders
(or if there is more than one such successor agent, such agent as is designated
as “Credit Agent” by Senior Lenders holding a majority of the Senior Lender
Claims then outstanding) under the Senior Credit Agreement exercising
substantially the same rights and powers.

“Deposit Account” has the meaning set forth in the Uniform Commercial Code.

“Deposit Account Collateral” means that part of the Common Collateral comprised
of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” has the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” means, except to the extent otherwise
provided in Section 5.6, payment in full in cash of (a) all Obligations in
respect of all outstanding First-Lien Indebtedness and, with respect to letters
of credit outstanding thereunder, delivery of cash collateral or backstop
letters of credit in respect thereof in compliance with the Senior Credit
Agreement, in each case after or concurrently with termination of all
commitments to extend credit thereunder and (b) any other Senior Lender Claims
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid.

“First-Lien Indebtedness” means (a) all Indebtedness incurred by the Company and
its Subsidiaries pursuant to the Credit Agreement and secured by a Permitted
Lien (as defined in the Indenture) described in clause (7) of the definition
thereof, (b) all other Obligations (not constituting Indebtedness) of the
Company and its Subsidiaries under the agreements governing such Indebtedness
and (c) all other Obligations of Parent, the Company and its Subsidiaries in
respect of Hedging Obligations or Obligations in respect of cash management
services in connection with such first-lien Indebtedness.

“Future First-Lien Indebtedness” means any First-Lien Indebtedness other than
Indebtedness incurred pursuant to the Credit Agreement.

 

2



--------------------------------------------------------------------------------

“Grantors” means the Company and each of the Subsidiaries that has executed and
delivered a Noteholder Collateral Document or a Senior Collateral Document.

“Hedging Obligations” means, with respect to any Person, all obligations and
liabilities, whether now owing or hereafter arising, of such Person in respect
of (a) interest rate, commodity or currency swap agreements, interest rate,
commodity or currency cap agreements, interest rate, commodity or currency
collar agreements or (b) other agreements or arrangements designed to protect
such Person against fluctuations in interest rates, commodity prices and/or
currency exchange rates.

“Indebtedness” means and includes all obligations that constitute “Indebtedness”
within the meaning of the Indenture or the Senior Credit Agreement.

“Indenture” has the meaning set forth in the recitals hereto.

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under any Bankruptcy Law with respect to any Grantor, (b) any
other voluntary or involuntary insolvency, reorganization or bankruptcy case or
proceeding, or any receivership, liquidation, reorganization or other similar
case or proceeding with respect to any Grantor or with respect to any of its
assets, (c) any liquidation, dissolution, reorganization or winding up of any
Grantor whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy or (d) any assignment for the benefit of creditors or any other
marshalling of assets and liabilities of any Grantor.

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Noteholder Claims” means all Obligations in respect of the Notes or arising
under the Noteholder Documents or any of them, including all fees and expenses
of the Trustee thereunder.

“Noteholder Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Noteholder Claim.

“Noteholder Collateral Documents” means the Noteholder Security Agreement, the
Noteholder Mortgages and any other document or instrument pursuant to which a
Lien is granted by any Grantor to secure any Noteholder Claims or under which
rights or remedies with respect to any such Lien are governed.

“Noteholder Documents” means (a) the Indenture, the Notes, the Noteholder
Collateral Documents and (b) any other related document or instrument executed
and delivered pursuant to any Noteholder Document described in clause (a) above
evidencing or governing any Obligations thereunder.

“Noteholder Mortgages” means a collective reference to each mortgage, deed of
trust and any other document or instrument under which any Lien on real property
owned by any Grantor is granted to secure any Noteholder Claims or under which
rights or remedies with respect o any such Liens are governed.

 

3



--------------------------------------------------------------------------------

“Noteholder Security Agreement” means the Collateral Agreement dated as of
April 23, 2004, among the Company, certain other domestic Grantors and the
Trustee.

“Noteholders” means the Persons holding Noteholder Claims.

“Notes” means (a) the initial $125.0 million in aggregate principal amount of
second-priority senior secured floating rate notes due 2009 to be issued by the
Company pursuant to the Indenture, (b) the exchange notes issued in exchange
therefor as contemplated by the Registration Rights Agreement dated as of
April 23, 2004, among the Company, certain Subsidiaries of the Company and the
initial purchasers party thereto and (c) any additional notes issued under the
Indenture by the Company, to the extent permitted by the Indenture and the
Credit Agreement.

“Obligations” means, with respect to any Indebtedness, any and all obligations,
whether now owing or hereafter arising, with respect to the payment of (a) any
principal of or interest (including interest accruing on or after the
commencement of any Insolvency or Liquidation Proceeding, whether or not a claim
for post-filing interest is allowed in such proceeding) or premium on any
Indebtedness, including any reimbursement obligation in respect of any letter of
credit, (b) any fees, indemnification obligations, expense reimbursement
obligations or other liabilities payable under the documentation governing such
Indebtedness, (c) any obligation to post cash collateral in respect of letters
of credit and any other obligations and (d) any Cash Management Obligations or
Hedging Obligations owing to any of the Senior Lenders or any affiliates
thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” means (a) the Common Collateral in the possession of the
Credit Agent (or its agents or bailees), to the extent that possession thereof
is necessary to perfect a Lien thereon under the Uniform Commercial Code and
(b) the “Pledged Collateral” under, and as defined in, the Noteholder Security
Agreement that is Common Collateral.

“Recovery” has the meaning set forth in Section 6.4.

“Required Lenders” means, with respect to any Senior Credit Agreement, those
Senior Lenders the approval of which is required to approve an amendment or
modification of, termination or waiver of any provision of or consent or
departure from the Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Credit Agreement).

“Securities Account” has the meaning set forth in the Uniform Commercial Code.

“Senior Collateral Documents” means the Credit Agreement and any other
agreement, document or instrument pursuant to which a Lien is now or hereafter
granted securing any Senior Lender Claims or under which rights or remedies with
respect to such Liens are at any time governed.

 

4



--------------------------------------------------------------------------------

“Senior Credit Agreement” means the Credit Agreement and any other agreement
governing Future First-Lien Indebtedness.

“Senior Lender Cash Management Obligations” means any Cash Management
Obligations secured by any Common Collateral under the Senior Collateral
Documents.

“Senior Lender Claims” means (a) all First-Lien Indebtedness outstanding,
including any Future First-Lien Indebtedness and (b) all other Obligations (not
constituting Indebtedness under any such First-Lien Indebtedness), including all
Senior Lender Hedging Obligations and Senior Lender Cash Management Obligations.
Senior Lender Claims shall include all interest and expenses accrued or accruing
(or that would, absent the commencement of an Insolvency or Liquidation
Proceeding, accrue) after the commencement of an Insolvency or Liquidation
Proceeding in accordance with and at the rate specified in the relevant Senior
Lender Document whether or not the claim for such interest or expenses is
allowed as a claim in such Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” means all of the assets of any Grantor, whether real,
personal or mixed, with respect to which a Lien is granted as security for any
Senior Lender Claim.

“Senior Lender Documents” means the Senior Credit Agreement, the Senior
Collateral Documents and each of the other agreements, documents and instruments
(including each agreement, document or instrument providing for or evidencing a
Senior Lender Hedging Obligation or Senior Lender Cash Management Obligation)
providing for, evidencing or securing any Obligation under the Credit Agreement
or any Future First-Lien Indebtedness and any other related document or
instrument executed or delivered pursuant to any Senior Lender Document at any
time or otherwise evidencing or securing any Indebtedness arising under any
Senior Lender Document.

“Senior Lender Hedging Obligations” means any Hedging Obligations secured by any
Common Collateral under the Senior Collateral Documents.

“Senior Lenders” means the Persons holding Senior Lender Claims, including the
Credit Agent.

“Subsidiary” means any “Subsidiary” of the Company as defined in the Indenture.

“Trustee” means Deutsche Bank National Trust Company, in its capacity as trustee
under the Indenture and collateral agent under the Noteholder Collateral
Documents, and its permitted successors.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as from
time to time in effect in the State of New York.

(b) Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without

 

5



--------------------------------------------------------------------------------

limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified in accordance
with this Agreement, (b) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, (c) the words “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (d) all references herein to Sections shall be construed to refer to
Sections of this Agreement and (e) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 2. Lien Priorities.

2.1 Subordination. Notwithstanding the date, time, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to the Trustee or the Noteholders on the Common Collateral or
of any Liens granted to the Credit Agent or the Senior Lenders on the Common
Collateral and notwithstanding any provision of the UCC, or any applicable law
or the Noteholder Documents or the Senior Lender Documents or any other
circumstance whatsoever, the Trustee, on behalf of itself and the Noteholders,
hereby agrees that: (a) any Lien on the Common Collateral securing any Senior
Lender Claims now or hereafter held by or on behalf of the Credit Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any of the Noteholder Claims and (b) any Lien on the
Common Collateral securing any Noteholder Claims now or hereafter held by or on
behalf of the Trustee or any Noteholders or any agent or trustee therefor
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on the Common Collateral securing any Senior Lender Claims. All Liens on
the Common Collateral securing any Senior Lender Claims shall be and remain
senior in all respects and prior to all Liens on the Common Collateral securing
any Noteholder Claims for all purposes, whether or not such Liens securing any
Senior Lender Claims are subordinated to any Lien securing any other obligation
of the Company, any other Grantor or any other Person.

 

6



--------------------------------------------------------------------------------

2.2 Prohibition on Contesting Liens. Each of the Trustee, for itself and on
behalf of each Noteholder, and the Credit Agent, for itself and on behalf of
each Senior Lender, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, perfection, priority,
validity or enforceability of (a) a Lien securing any Senior Lender Claims held
(or purported to be held) by or on behalf of the Credit Agent or any of the
Senior Lenders in any Senior Lender Collateral or (b) a Lien securing any
Noteholder Claims held (or purported to be held) by or on behalf of any of the
Noteholders in the Common Collateral, as the case may be; provided, however,
that nothing in this Agreement shall be construed to prevent or impair the
rights of the Credit Agent or any Senior Lender to enforce this Agreement,
including the priority of the Liens securing the Senior Lender Claims as
provided in Section 2.1.

2.3 No New Liens. Subject to Section 11.03 of the Indenture, so long as the
Discharge of Senior Lender Claims has not occurred, the parties hereto agree
that, after the date hereof, if the Trustee shall hold any Lien on any assets of
the Company or any other Grantor securing any Noteholder Claims that are not
also subject to the first-priority Lien in respect of the Senior Lender Claims
under the Senior Lender Documents, the Trustee, upon demand by the Credit Agent
or the Company, will assign such Lien to the Credit Agent as security for the
Senior Lender Claims (in which case the Trustee may retain a junior lien on such
assets subject to the terms hereof).

2.4 Perfection of Liens. Neither the Credit Agent nor the Senior Lenders shall
be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Trustee and the
Noteholders. The provisions of this Intercreditor Agreement are intended solely
to govern the respective Lien priorities as between the respective Senior
Lenders and the Noteholders and shall not impose on the Credit Agent, the
Trustee, the Noteholders or the Senior Lenders any obligations in respect of the
disposition of proceeds of any Common Collateral which would conflict with prior
perfected claims therein in favor of any other Person or any order or decree of
any court or governmental authority or any applicable law.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) the Trustee and the Noteholders will not
(x) exercise or seek to exercise any rights or remedies (including set-off) with
respect to any Common Collateral in respect of any Noteholder Claims, institute
any action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Common Collateral by the Credit
Agent or any Senior Lender in respect of Senior Lender Claims, the exercise of
any right under any lockbox agreement, control agreement, landlord waiver or
bailee’s letter or similar agreement or arrangement to which the Trustee or any
Noteholder either is a party or may have rights as a third party beneficiary, or
any other exercise by any such party, of any rights and remedies relating to the
Common Collateral under the Senior Lender Documents or otherwise in respect of

 

7



--------------------------------------------------------------------------------

Senior Lender Claims, or (z) object to the forbearance by the Senior Lenders
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Common Collateral in respect
of Senior Lender Claims and (ii) except as otherwise provided herein, the Credit
Agent and the Senior Lenders shall have the exclusive right to enforce rights,
exercise remedies (including set-off and the right to credit bid their debt) and
make determinations regarding the release, disposition, or restrictions with
respect to the Common Collateral without any consultation with or the consent of
the Trustee or any Noteholder; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company, the Trustee may file
a claim or statement of interest with respect to the Noteholder Claims and
(B) the Trustee may take any action (not adverse to the prior Liens on the
Common Collateral securing the Senior Lender Claims, or the rights of the Credit
Agent or the Senior Lenders to exercise remedies in respect thereof) in order to
preserve or protect the perfection and priority (vis-a-vis Persons other than
the Senior Lenders) of its Lien on the Common Collateral. In exercising rights
and remedies with respect to the Senior Lender Collateral, the Credit Agent and
the Senior Lenders may enforce the provisions of the Senior Lender Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in the exercise of their sole discretion. Such exercise and
enforcement shall include the rights of an agent appointed by them to sell or
otherwise dispose of Common Collateral upon foreclosure, to incur expenses in
connection with such sale or disposition, and to exercise all the rights and
remedies of a secured lender under the Uniform Commercial Code of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, the
Trustee, on behalf of itself and the Noteholders, agrees that it will not, in
the context of its role as secured creditor, take or receive any Common
Collateral or any proceeds of Common Collateral in connection with the exercise
of any right or remedy (including set-off) with respect to any Common Collateral
in respect of Noteholder Claims. Without limiting the generality of the
foregoing, unless and until the Discharge of Senior Lender Claims has occurred,
except as expressly provided in the proviso in clause (ii) of Section 3.1 (a),
the sole right of the Trustee and the Noteholders with respect to the Common
Collateral is to hold a Lien on the Common Collateral in respect of Noteholder
Claims pursuant to the Noteholder Documents for the period and to the extent
granted therein and to receive a share of the proceeds thereof, if any, after
the Discharge of the Senior Lender Claims has occurred.

(c) Subject to the proviso in clause (ii) of Section 3.l(a), (i) the Trustee,
for itself and on behalf of the Noteholders, agrees that the Trustee and the
Noteholders will not take any action that would hinder any exercise of remedies
undertaken by the Credit Agent or the Senior Lenders with respect to the Common
Collateral under the Senior Loan Documents, including any sale, lease, exchange,
transfer or other disposition of the Common Collateral, whether by foreclosure
or otherwise, and (ii) the Trustee, for itself and on behalf of the Noteholders,
hereby waives any and all rights it or the Noteholders may have as a junior lien
creditor or otherwise to object to the manner in which the Credit Agent or the
Senior Lenders seek to enforce or collect the Senior Lender Claims or the Liens
granted in any of the Common Collateral in respect of Senior Lender Claims,
regardless of whether any action or failure to act by or on behalf of the Credit
Agent or Senior Lenders is adverse to the interest of the Noteholders.

 

8



--------------------------------------------------------------------------------

(d) The Trustee hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any Noteholder Document shall be deemed to restrict in
any way the rights and remedies of the Credit Agent or the Senior Lenders with
respect to the Common Collateral as set forth in this Agreement and the Senior
Lender Documents.

3.2 Cooperation. Subject to the proviso in clause (ii) of Section 3. l(a), the
Trustee, on behalf of itself and the Noteholders, agrees that, unless and until
the Discharge of Senior Lender Claims has occurred, it will not commence, or
join with any Person (other than the Senior Lenders and the Credit Agent upon
the request thereof) in commencing, any enforcement, collection, execution, levy
or foreclosure action or proceeding with respect to any Lien held by it in the
Common Collateral under any of the Noteholder Documents or otherwise in respect
of the Noteholder Claims.

Section 4. Payments.

4.1 Application of Proceeds. After an event of default under the First-Lien
Indebtedness has occurred with respect to which the Credit Agent has provided
written notice to the Trustee, and until such event of default is cured or
waived, so long as the Discharge of Senior Lender Claims has not occurred, the
Common Collateral or proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Common Collateral upon the exercise
of remedies, shall be applied by the Credit Agent to the Senior Lender Claims in
such order as specified in the relevant Senior Lender Documents until the
Discharge of Senior Lender Claims has occurred. Upon the Discharge of the Senior
Lender Claims, the Credit Agent shall deliver promptly to the Trustee any
proceeds of Common Collateral held by it in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct to be applied by the Trustee to the Noteholder Claims in such order as
specified in the relevant Noteholder Documents.

4.2 Payments Over. Any Common Collateral or proceeds thereof received by the
Trustee or any Noteholder in connection with the exercise of any right or remedy
(including set-off) relating to the Common Collateral in contravention of this
Agreement shall be segregated and held for the benefit of and forthwith paid
over to the Credit Agent for the benefit of the Senior Lenders in the same form
as received, with any necessary endorsements or as a court of competent
jurisdiction may otherwise direct. The Credit Agent is hereby authorized to make
any such endorsements as agent for the Trustee or any such Noteholder. This
authorization is coupled with an interest and is irrevocable.

 

9



--------------------------------------------------------------------------------

Section 5. Other Agreements.

5.1 Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to the Trustee that any specified Common Collateral (including,
without limitation all or substantially all of the equity interests of a Grantor
or any of its Subsidiaries) is sold, transferred or otherwise disposed of:

(i) by the owner of such Common Collateral in a transaction permitted under the
Senior Credit Agreement and the Indenture; or

(ii) during the existence of any Event of Default under (and as defined in) the
Senior Credit Agreement to the extent the Credit Agent has consented to such
sale, transfer or disposition:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Trustee upon such Collateral will automatically
be released and discharged as and when and to the extent such Liens on such
Collateral securing Senior Lender Claims are released and discharged. Upon
delivery to the Trustee of a notice from the Credit Agent stating that any
release of Liens securing or supporting the Senior Lender Claims has become
effective, the Trustee will promptly execute and deliver such instruments,
releases, termination statement or other documents confirming such release on
customary terms. In the case of the sale of all or substantially all of the
capital stock of a Grantor or any of its Subsidiaries, the guarantee in favor of
the Noteholders, if any, made by such Grantor or Subsidiary will automatically
be released and discharged as and when, but only to the extent the guarantee by
such Grantor or Subsidiary of Senior Lender Claims is released and discharged.

(b) The Trustee, for itself and on behalf of the Noteholders, hereby irrevocably
constitutes and appoints the Credit Agent and any officer or agent of the Credit
Agent, with full power of substitution, as its true and lawful attorney-in-fact
with full irrevocable power and authority in the place and stead of the Trustee
or such holder or in the Credit Agent’s own name, from time to time in the
Credit Agent’s discretion, for the purpose of carrying out the terms of this
Section 5.1, to take any and all appropriate action and to execute any and all
documents and instruments that may be necessary or desirable to accomplish the
purposes of this Section 5.1, including any termination statements, endorsements
or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, the
Trustee, for itself and on behalf of the Noteholders, hereby consents to the
application, whether prior to or after default, of Deposit Account Collateral or
proceeds of Common Collateral to the repayment of Senior Lender Claims pursuant
to the Senior Credit Agreement; provided that nothing in this Section 5.1(c)
shall be construed to prevent or impair the rights of the Trustee or the
Noteholders to receive proceeds in connection with the Noteholder Claims not
otherwise in contravention of this agreement.

5.2 Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Credit Agent and the Senior Lenders shall have the sole and
exclusive right, subject

 

10



--------------------------------------------------------------------------------

to the rights of the Grantors under the Senior Lender Documents, to adjust
settlement for any insurance policy covering the Common Collateral in the event
of any loss thereunder and to approve any award granted in any condemnation or
similar proceeding affecting the Common Collateral. Unless and until the
Discharge of Senior Lender Claims has occurred, all proceeds of any such policy
and any such award if in respect of the Common Collateral shall be paid to the
Credit Agent for the benefit of the Senior Lenders to the extent required under
the Senior Lender Documents in respect of the Senior Lender Claims and
thereafter to the Trustee for the benefit of the Noteholders to the extent
required under the applicable Noteholder Documents and then to the owner of the
subject property or as a court of competent jurisdiction may otherwise direct.
If the Trustee or any Noteholder shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the Credit Agent in accordance with the terms of
Section 4.2.

5.3 Amendments to Noteholder Collateral Documents.

(a) Without the prior written consent of the Credit Agent and the Required
Lenders, no Noteholder Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Noteholder Collateral Document, would be
prohibited by or inconsistent with any of the terms of this Agreement. The
Trustee agrees that each Noteholder Collateral Document shall include the
following language (or language to similar effect approved by the Credit Agent):

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Trustee pursuant to this Agreement are expressly
subject and subordinate to the liens and security interests granted to Congress
Financial Corporation (Central), as agent, for the benefit of the lenders
referred to below, pursuant to the Second Amended and Restated Loan and Security
Agreement, dated as of April 23, 2004 (as restated, amended, modified or
supplemented) by and among Delco Remy International, Inc., the other “Borrowers”
named therein, Congress Financial Corporation (Central), as Administrative Agent
and US Collateral Agent, and the lenders party thereto and (ii) the exercise of
any right or remedy by the Trustee hereunder is subject to the limitations and
provisions of the Intercreditor Agreement, dated as of April 23, 2004 (as
amended, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), by and among Congress Financial Corporation Central
(Central), as Credit Agent, Deutsche Bank National Trust Company, as Trustee,
Delco Remy International, Inc. and the subsidiary guarantors party thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.”

(b) In the event that the Credit Agent or the Senior Lenders enter into any
amendment, waiver or consent in respect of any of the Senior Collateral
Documents for the purpose of adding to, or deleting from, or waiving or
consenting to any departures from any provisions of, any Senior Collateral
Document or changing in any manner the rights of the Credit Agent, the Senior
Lenders, the Company or any other Grantor thereunder (including, without
limitation, the release of any Liens in Senior Lender Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of the Comparable Noteholder Collateral Document without the consent
of the Trustee or the Noteholders and without any

 

11



--------------------------------------------------------------------------------

action by the Trustee or the Company; provided, however, that (A) if any such
amendment, waiver or consent could reasonably be expected to be adverse to the
Noteholders or the interest of the Noteholders in the Noteholder Collateral,
such amendment, waiver or consent shall not apply to any Noteholder Collateral
Document unless, at the time of such amendment, waiver or consent, Bank
Indebtedness (as defined in the Indenture) (including commitments in respect
thereof to the extent that such commitments are subject only to borrowing base
requirements or other reasonable and customary funding conditions and are then
available to be funded at the election of the Company) of no less than $35.0
million (after giving effect to all borrowing base calculations, as reasonably
determined by the Credit Agent) is then outstanding and (B) written notice of
such amendment, waiver or consent shall have been given to the Trustee.
Notwithstanding the foregoing, no such amendment, waiver or consent shall have
the effect of releasing assets subject to the Lien of the Noteholder Collateral
Document, except to the extent that a release of such Lien is permitted by
Section 11.03 of the Indenture.

5.4 Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Trustee and the Noteholders may exercise rights and remedies
as an unsecured creditor against the Company or any Subsidiary that has
guaranteed the Noteholder Claims in accordance with the terms of the Noteholder
Documents and applicable law. Nothing in this Agreement shall prohibit the
receipt by the Trustee or any Noteholders of the required payments of interest
and principal so long as such receipt is not the direct or indirect result of
the exercise by the Trustee or any Noteholder of rights or remedies as a secured
creditor in respect of Common Collateral or enforcement in contravention of this
Agreement of any Lien in respect of Noteholder Claims held by any of them. In
the event the Trustee or any Noteholder becomes a judgment lien creditor in
respect of Common Collateral as a result of its enforcement of its rights as an
unsecured creditor in respect of Noteholder Claims, such judgment lien shall be
subordinated to the Liens securing Senior Lender Claims on the same basis as the
other Liens securing the Noteholder Claims are so subordinated to such Liens
securing Senior Lender Claims under this Agreement. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Credit Agent
or the Senior Lenders may have with respect to the Senior Lender Collateral.

5.5 Bailee for Perfection.

(a) The Credit Agent agrees to hold the Pledged Collateral that is part of the
Common Collateral in its possession or control (or in the possession or control
of its agents or bailees) as bailee for the Trustee and any assignee solely for
the purpose of perfecting the security interest granted in such Pledged
Collateral pursuant to the Noteholder Security Agreement, subject to the terms
and conditions of this Section 5.5.

(b) The Credit Agent agrees to hold the Deposit Account Collateral that is part
of the Common Collateral and controlled by the Credit Agent for the Trustee and
any assignee solely for the purpose of perfecting the security interest granted
in such Deposit Account Collateral pursuant to the Noteholder Security
Agreement, subject to the terms and conditions of this Section 5.5.

(c) Except as otherwise specifically provided herein (including, without
limitation, Sections 3.1 and 4.1), until the Discharge of Senior Lender Claims
has occurred, the

 

12



--------------------------------------------------------------------------------

Credit Agent shall be entitled to deal with the Pledged Collateral in accordance
with the terms of the Senior Lender Documents as if the Liens under the
Noteholder Collateral Documents did not exist. The rights of the Trustee and the
Noteholders with respect to such Pledged Collateral shall at all times be
subject to the terms of this Agreement.

(d) The Credit Agent shall have no obligation whatsoever to the Trustee or any
Noteholder to assure that the Pledged Collateral is genuine or owned by the
Grantors or to protect or preserve rights or benefits of any Person or any
rights pertaining to the Common Collateral except as expressly set forth in this
Section 5.5. The duties or responsibilities of the Credit Agent under this
Section 5.5 shall be limited solely to holding the Pledged Collateral as bailee
for the Trustee for purposes of perfecting the Lien held by the Trustee.

(e) The Credit Agent shall not have by reason of the Noteholder Collateral
Documents or this Agreement or any other document a fiduciary relationship in
respect of the Trustee or any Noteholder and the Trustee and the Noteholders
hereby waive and release the Credit Agent from all claims and liabilities
arising pursuant to the Credit Agent’s role under this Section 5.5, as agent and
bailee with respect to the Common Collateral.

(f) Upon the Discharge of Senior Lender Claims, the Credit Agent shall deliver
to the Trustee, to the extent that it is legally permitted to do so, the
remaining Pledged Collateral (if any) and the Deposit Account Collateral (if
any) together with any necessary endorsements (or otherwise allow the Trustee to
obtain control of such Pledged Collateral and Deposit Account Collateral) or as
a court of competent jurisdiction may otherwise direct. The Company shall take
such further action as is required to effectuate the transfer contemplated
hereto and shall indemnify the Credit Agent for loss or damage suffered by the
Credit Agent as a result of such transfer except for loss or damage suffered by
the Credit Agent as a result of its own wilful misconduct or bad faith. The
Credit Agent has no obligation to follow instructions from the Trustee in
contravention of this Agreement.

(g) Neither the Credit Agent nor the Senior Lenders shall be required to marshal
any present or future collateral security for the Company’s or its Subsidiaries’
obligations to the Credit Agent or the Senior Lenders under the Senior Credit
Agreement or the Senior Collateral Documents or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security shall be cumulative and in
addition to all other rights, however existing or arising.

5.6 When Discharge of Senior Lender Claims Deemed to Not Have Occurred. If at
any time after the Discharge of Senior Lender Claims has occurred the Company
incurs and designates any Future First-Lien Indebtedness, then such Discharge of
Senior Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the occurrence of such first
Discharge of Senior Lender Claims), and the applicable agreement governing such
Future First-Lien Indebtedness shall automatically be treated as the Senior
Credit Agreement for all purposes of this Agreement, including for purposes of
the Lien priorities and rights in respect of Common Collateral set forth herein.
Upon receipt of notice of such designation (including the identity of the new
Credit Agent), the Trustee shall promptly (i) enter into such documents and
agreements (at the expense of the Company), including amendments or

 

13



--------------------------------------------------------------------------------

supplements to this Agreement, as the Company or such new Credit Agent shall
reasonably request in writing in order to provide the new Credit Agent the
rights of the Credit Agent contemplated hereby and (ii) deliver to the Credit
Agent the Pledged Collateral that is Common Collateral together with any
necessary endorsements (or otherwise allow such Credit Agent to obtain control
of such Pledged Collateral).

Section 6. Insolvency or Liquidation Proceedings.

6.1 Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the Credit Agent shall desire to
permit the use of cash collateral or to permit the Company or any other Grantor
to obtain financing under Section 363 or Section 364 of Title 11 of the United
States Code or any similar provision in any Bankruptcy Law (“DIP Financing”),
then the Trustee, on behalf of itself and the Noteholders, agrees that it will
raise no (a) objection to such use of cash collateral or DIP Financing and will
not request adequate protection or any other relief in connection therewith
(except to the extent permitted by the proviso in clause (ii) of Section 3.1(a)
and Section 6.3) and, to the extent the Liens securing the Senior Lender Claims
under the Senior Credit Agreement or, if no Senior Credit Agreement exists,
under the other Senior Lender Documents are subordinated or pari passu with such
DIP Financing, will subordinate its Liens in the Common Collateral to such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Noteholder Claims are so subordinated to Liens securing
Senior Lender Claims under this Agreement, (b) objection and will not otherwise
contest any motion for relief from the automatic stay or from any injunction
against foreclosure or enforcement in respect of Senior Lender Claims made by
Credit Agent or any holder of Senior Lender Claims, (c) objection and will not
otherwise contest any lawful exercise by any holder of Senior Lender Claims of
the right to credit bid Senior Lender Claims at any sale in foreclosure of
Senior Lender Collateral, (d) objection or otherwise contest any other request
for judicial relief made in any court by any holder of Senior Lender Claims
relating to the lawful enforcement of any Lien on Senior Lender Collateral or
(e) objection or otherwise contest any order relating to a sale of assets of any
Grantor for which the Credit Agent has consented that provides, to the extent
the sale is to be free and clear of Liens, that the Liens securing the Senior
Lender Claims and the Noteholder Claims will attach to the proceeds of the sale
on the same basis of priority as the Liens securing the Senior Lender Collateral
rank to the Liens securing the Noteholder Collateral in accordance with this
Agreement.

6.2 Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, the Trustee, on behalf of itself and the Noteholders, agrees that
none of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the Common Collateral,
without the prior written consent of the Credit Agent and the Required Lenders.

6.3 Adequate Protection. The Trustee, on behalf of itself and the Noteholders,
agrees that none of them shall contest (or support any other Person contesting)
(a) any request by the Credit Agent or the Senior Lenders for adequate
protection or (b) any objection by the Credit Agent or the Senior Lenders to any
motion, relief, action or proceeding based on the Credit Agent’s or the Senior
Lenders’ claiming a lack of adequate protection. Notwithstanding the foregoing,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Lenders (or any
subset

 

14



--------------------------------------------------------------------------------

thereof) are granted adequate protection in the form of additional collateral in
connection with any DIP Financing or use of cash collateral under Section 363 or
Section 364 of Title 11 of the United States Code or any similar Bankruptcy Law,
then the Trustee, on behalf of itself and any of the Noteholders, may seek or
request adequate protection in the form of a replacement Lien on such additional
collateral, which Lien is subordinated to the Liens securing the Senior Lender
Claims and such DIP Financing (and all Obligations relating thereto) on the same
basis as the other Liens securing the Noteholder Claims are so subordinated to
the Liens securing Senior Lender Claims under this Agreement and (ii) in the
event the Trustee, on behalf of itself and the Noteholders, seeks or requests
adequate protection and such adequate protection is granted in the form of
additional collateral, then the Trustee, on behalf of itself or any of the
Noteholders, agrees that the Credit Agent shall also be granted a senior Lien on
such additional collateral as security for the Senior Lender Claims and any such
DIP Financing and that any Lien on such additional collateral securing the
Noteholder Claims shall be subordinated to the Liens on such collateral securing
the Senior Lender Claims and any such DIP Financing (and all Obligations
relating thereto) and any other Liens granted to the Senior Lenders as adequate
protection on the same basis as the other Liens securing the Noteholder Claims
are so subordinated to such Liens securing Senior Lender Claims under this
Agreement.

6.4 Preference Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Lender Claims shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the Senior Lenders shall be entitled to a Discharge of Senior Lender Claims
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5 Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Collateral and proceeds
thereof shall continue after the filing thereof on the same basis as prior to
the date of the petition, subject to any court order approving the financing of,
or use of cash collateral by, any Grantor.

6.6 506(c) Claims. Until the Discharge of Senior Lender Claims, the Trustee on
behalf of itself and the Noteholders will not assert or enforce any claim under
§ 506(c) of the United States Bankruptcy Code senior to or on a parity with the
Liens securing the Senior Lender Claims for costs or expenses of preserving or
disposing of any Common Collateral.

Section 7. Reliance; Waivers; etc.

7.1 Reliance. The consent by the Senior Lenders to the execution and delivery of
the Noteholder Documents to which the Senior Lenders have consented and all
loans and other extensions of credit made or deemed made on and after the date
hereof by the Senior

 

15



--------------------------------------------------------------------------------

Lenders to the Company or any Subsidiary shall be deemed to have been given and
made in reliance upon this Agreement. The Trustee, on behalf of itself and the
Noteholders, acknowledges that it and the Noteholders have, independently and
without reliance on the Credit Agent or any Senior Lender, and based on
documents and information deemed by them appropriate, made their own credit
analysis and decision to enter into the Indenture, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the Indenture
or this Agreement.

7.2 No Warranties or Liability. The Trustee, on behalf of itself and the
Noteholders, acknowledges and agrees that each of the Credit Agent and the
Senior Lenders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Senior Lender Documents, the
ownership of any Common Collateral or the perfection or priority of any Liens
thereon. The Senior Lenders will be entitled to manage and supervise their
respective loans and extensions of credit under the Senior Lender Documents in
accordance with law and as they may otherwise, in their sole discretion, deem
appropriate, and the Senior Lenders may manage their loans and extensions of
credit without regard to any rights or interests that the Trustee or any of the
Noteholders have in the Common Collateral or otherwise, except as otherwise
provided in this Agreement. Neither the Credit Agent nor any Senior Lender shall
have any duty to the Trustee or any of the Noteholders to act or refrain from
acting in a manner that allows, or results in, the occurrence or continuance of
an event of default or default under any agreements with the Company or any
Subsidiary thereof (including the Noteholder Documents), regardless of any
knowledge thereof that they may have or be charged with. Except as expressly set
forth in this Intercreditor Agreement, the Credit Agent, the Senior Lenders, the
Trustee and the Noteholders have not otherwise made to each other nor do they
hereby make to each other any warranties, express or implied, nor do they assume
any liability to each other with respect to (a) the enforceability, validity,
value or collectibility of any of the Noteholder Claims, the Senior Lender
Claims or any guarantee or security which may have been granted to any of them
in connection therewith, (b) the Company’s title to or right to transfer any of
the Common Collateral or (c) any other matter except as expressly set forth in
this Intercreditor Agreement.

7.3 Obligations Unconditional. All rights, interests, agreements and obligations
of the Credit Agent and the Senior Lenders and the Trustee and the Noteholders,
respectively, hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Noteholder Documents;

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Noteholder Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Senior
Credit Agreement or any other Senior Lender Document or of the terms of the
Indenture or any other Noteholder Document;

 

16



--------------------------------------------------------------------------------

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Noteholder Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of the Trustee or any Noteholder in respect of this Agreement.

Section 8. Miscellaneous.

8.1 Conflicts. Subject to Section 8.19, in the event of any conflict between the
provisions of this Agreement and the provisions of the Senior Lender Documents
or the Noteholder Documents, the provisions of this Agreement shall govern.

8.2 Continuing Nature of this Agreement; Severability. Subject to Section 6.4
hereof, this Agreement shall continue to be effective until the Discharge of
Senior Lender Claims shall have occurred. This is a continuing agreement of lien
subordination and the Senior Lenders may continue, at any time and without
notice to the Trustee or any Noteholder, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Trustee or the Credit Agent shall be deemed
to be made unless the same shall be in writing signed on behalf of the party
making the same or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time. The
Company and the other Grantors shall not have any right to consent to or approve
any amendment, modification or waiver of any provision of this Agreement except
to the extent their rights are affected.

8.4 Information Concerning Financial Condition of the Company and the
Subsidiaries. The Credit Agent, the Senior Lenders, the Trustee and the
Noteholders, shall each be responsible for keeping themselves informed of
(a) the financial condition of the Company and the Subsidiaries and all
endorsers and/or guarantors of the Noteholder Claims or the Senior Lender Claims
and (b) all other circumstances bearing upon the risk of nonpayment of the
Noteholder Claims or the Senior Lender Claims. The Credit Agent, the Senior
Lenders, the Trustee and the Noteholders shall have no duty to advise any other
party hereunder of

 

17



--------------------------------------------------------------------------------

information known to it or them regarding such condition or any such
circumstances or otherwise. In the event that the Credit Agent, any of the
Senior Lenders, the Trustee, or any of the Noteholders, in its or their sole
discretion, undertakes at any time or from time to time to provide any such
information to any other party, it or they shall be under no obligation (w) to
make, and the Credit Agent, the Senior Lenders, the Trustee and the Noteholders
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5 Subrogation. The Trustee, on behalf of itself and the Noteholders, hereby
waives any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Lender Claims has occurred.

8.6 Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, the Trustee, on behalf of
itself and the Noteholders, assents to any such extension or postponement of the
time of payment of the Senior Lender Claims or any part thereof and to any other
indulgence with respect thereto, to any substitution, exchange or release of any
security that may at any time secure any part of the Senior Lender Claims and to
the addition or release of any other Person primarily or secondarily liable
therefor.

8.7 Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York, and
consent that all service of process may be made by registered mail directed to
such party as provided in Section 8.8 for such party. Service so made shall be
deemed to be completed three days after the same shall be posted as aforesaid.
The parties hereto waive any objection to any action instituted hereunder in any
such court based on forum non conveniens, and any objection to the venue of any
action instituted hereunder in any such court. Each of the parties hereto waives
any right it may have to trial by jury in respect of any litigation based on, or
arising out of, under or in connection with this Agreement, or any course of
conduct, course of dealing, verbal or written statement or action of any party
hereto in connection with the subject matter hereof.

8.8 Notices. All notices to the Noteholders and the Senior Lenders permitted or
required under this Agreement may be sent to the Trustee and the Credit Agent,
respectively. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, telecopied, electronically mailed or sent by courier
service or U.S. mail and shall be deemed to have been given when delivered in
person or by courier service, upon receipt of a telecopy or electronic mail or
upon receipt via U.S. mail (registered or certified, with postage prepaid and
properly addressed). For the purposes hereof, the addresses of the parties
hereto shall be as set forth below each party’s name on the signature pages
hereto, or, as to each party, at such other address as may be designated by such
party in a written notice to all of the other parties. The Credit

 

18



--------------------------------------------------------------------------------

Agent hereby agrees to deliver the notice contemplated in Section 11.09 of the
Indenture to the Trustee promptly upon payment in full in cash of all
Indebtedness under the Credit Agreement.

8.9 Further Assurances. Each of the Trustee, on behalf of itself and the
Noteholders, and the Credit Agent, on behalf of itself and the Senior Lenders,
agrees that each of them shall take such further action and shall execute and
deliver to the Credit Agent and the Senior Lenders such additional documents and
instruments (in recordable form, if requested) as the Credit Agent or the Senior
Lenders may reasonably request to effectuate the terms of and the lien
priorities contemplated by this Agreement.

8.10 Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
Credit Agent, the Senior Lenders, the Trustee, the Noteholders, the Company, the
Company’s Subsidiaries party hereto and their respective permitted successors
and assigns.

8.12 Specific Performance. The Credit Agent may demand specific performance of
this Agreement. The Trustee, on behalf of itself and the Noteholders, hereby
irrevocably waives any defense based on the adequacy of a remedy at law and any
other defense that might be asserted to bar the remedy of specific performance
in any action that may be brought by the Credit Agent.

8.13 Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14 Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.

8.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The Credit Agent
represents and warrants that this Agreement is binding upon the Lenders. The
Trustee represents and warrants that this Agreement is binding upon the
Noteholders.

8.16 No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Noteholder Claims. No other Person shall have or be
entitled to assert rights or benefits hereunder.

8.17 Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or

 

19



--------------------------------------------------------------------------------

any other Grantor shall include the Company or any other Grantor as debtor and
debtor-in-possession and any receiver or trustee for the Company or any other
Grantor (as the case may be) in any Insolvency or Liquidation Proceeding.

8.18 Credit Agent and Trustee. It is understood and agreed that (a) Congress is
entering into this Agreement in its capacity as administrative agent and the
provisions of Section 12 of the Credit Agreement applicable to Congress as
administrative agent thereunder shall also apply to Congress as Credit Agent
hereunder and (b) Deutsche Bank National Trust Company is entering in this
Agreement in its capacity as Trustee and the provisions of Article 7 of the
Indenture applicable to the Trustee thereunder shall also apply to the Trustee
hereunder.

8.19 Relative Rights. Notwithstanding anything in this Agreement to the
contrary, nothing in this Agreement is intended to or will (a) amend, waive or
otherwise modify the provisions of the Senior Credit Agreement or the Indenture
or any other Senior Lender Documents or Noteholder Documents entered into in
connection with the Senior Credit Agreement or the Indenture or permit the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Senior Credit Agreement or any other Senior Lender Documents entered
into in connection with the Senior Credit Agreement or the Indenture or any
other Noteholder Documents entered into in connection with the Indenture,
(b) change the relative priorities of the Senior Lender Claims or the Liens
granted under the Senior Lender Documents on the Common Collateral (or any other
assets) as among the Senior Lenders, (c) otherwise change the relative rights of
the Senior Lenders in respect of the Common Collateral as among such Senior
Lenders or (d) obligate the Company or any Subsidiary to take any action, or
fail to take any action, that would otherwise constitute a breach of, or default
under, the Senior Credit Agreement or any other Senior Lender Document entered
into in connection with the Senior Credit Agreement or the Indenture or any
other Noteholder Documents entered into in connection with the Indenture.

8.20 Indenture Reference. Notwithstanding anything to the contrary in this
Agreement, any references contained herein to any Section, clause, paragraph,
definition or other provision of the Indenture (including any definition
contained therein) shall be deemed to be a reference to such Section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided that any reference to any such Section, clause, paragraph or
other provision shall refer to such Section, clause, paragraph or other
provision of the Indenture (including any definition contained therein) as
amended or modified from time to time if such amendment or modification has been
(1) made in accordance with the Indenture and (2) approved in writing by, or on
behalf of, the requisite holders of Senior Lender Claims as are needed under the
terms of the Senior Credit Agreement to approve such amendment or modification.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

CREDIT AGENT:

 

CONGRESS FINANCIAL CORPORATION (CENTRAL),

By:   /s/ Anthony Vizgirda   Name:   ANTHONY VIZGIRDA   Title:   First Vice
President   Address:   Congress Financial Corporation (Central) 150 S. Wacker
Drive, Suite 2200 Chicago, IL 60606



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

TRUSTEE:

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Trustee,

By:   /s/ Safet Kalabovic   Name:   Safet Kalabovic   Title:   Vice President  
Address:

COLLATERAL AGENT:

 

DEUTSCHE BANK NATIONAL TRUST COMPANY, as Collateral Agent,

By:   /s/ Safet Kalabovic   Name:   Safet Kalabovic   Title:   Vice President  
Address:



--------------------------------------------------------------------------------

The foregoing Intercreditor Agreement is hereby confirmed and accepted as of the
date first above written.

 

DELCO REMY INTERNATIONAL, INC., By:   /s/ David E. Stoll   Name:   David E.
Stoll   Title:   Vice President, Treasurer & Secretary   Address: DELCO REMY
AMERICA, INC., By:   /s/ David E. Stoll   Name:   David E. Stoll   Title:   Vice
President & Secretary NABCO, INC., By:   /s/ David E. Stoll   Name:   David E.
Stoll   Title:   Vice President, Treasurer & Secretary POWER INVESTMENTS, INC.,
By:   /s/ David E. Stoll   Name:   David E. Stoll   Title:   Vice President,
Treasurer & Secretary FRANKLIN POWER PRODUCTS, INC., By:   /s/ David E. Stoll  
Name:   David E. Stoll   Title:   Vice President, Treasurer & Secretary
INTERNATIONAL FUEL SYSTEMS, INC., By:   /s/ David E. Stoll   Name:   David E.
Stoll   Title:   Vice President, Treasurer & Secretary



--------------------------------------------------------------------------------

POWER INVESTMENTS MARINE, INC., By:   /s/ David E. Stoll   Name:   David E.
Stoll   Title:   Treasurer & Secretary

 

MARINE CORPORATION OF AMERICA, By:   /s/ David E. Stoll   Name:   David E. Stoll
  Title:   Treasurer & Secretary

 

POWRBILT PRODUCTS, INC., By:   /s/ David E. Stoll   Name:   David E. Stoll  
Title:   Vice President, Treasurer & Secretary

 

WORLD WIDE AUTOMOTIVE, L.L.C., By:   /s/ David E. Stoll   Name:   David E. Stoll
  Title:   Vice President, Treasurer & Secretary

 

BALLANTRAE CORPORATION, By:   /s/ David E. Stoll   Name:   David E. Stoll  
Title:   Vice President, Treasurer & Secretary

 

WILLIAMS TECHNOLOGIES, INC., By:   /s/ David E. Stoll   Name:   David E. Stoll  
Title:   Vice President, Treasurer & Secretary

 

REMY POWERTRAIN, L.P., By:   /s/ David E. Stoll   Name:   David E. Stoll  
Title:   Vice President, Finance & Secretary



--------------------------------------------------------------------------------

M & M KNOPF AUTO PARTS, L.L.C., By:   /s/ David E. Stoll   Name:   David E.
Stoll   Title:   Vice President, Treasurer & Secretary REMAN HOLDINGS, L.L.C.,
By:   /s/ David E. Stoll   Name:   David E. Stoll   Title:   Vice President,
Treasurer & Secretary REMY INTERNATIONAL, INC., By:   /s/ David E. Stoll   Name:
  David E. Stoll   Title:   Vice President, Treasurer & Secretary JAX REMAN,
L.L.C., By:   /s/ David E. Stoll   Name:   David E. Stoll   Title:   Vice
President, Treasurer & Assistant Secretary REMY REMAN, L.L.C., By:   /s/ David
E. Stoll   Name:   David E. Stoll   Title:   Vice President, Treasurer &
Secretary